Citation Nr: 9916691	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  97-11 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for right ear hearing 
loss.

3.  Entitlement to service connection for foot pain.

4.  Entitlement to service connection for recurrent right 
shoulder pain.

5.  Entitlement to service connection for bursitis of the 
left knee.

6.  Entitlement to service connection for arthritis of the 
hip.

7.  Entitlement to a rating in excess of zero percent for 
gouty arthritis of the toes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had confirmed active duty service from September 
1989 to September 1995 and over fourteen years of prior 
active duty service.

This matter came before the Board of Veteran's Appeals 
(Board) on a appeal from a rating decision in part of which 
the RO denied entitlement to service connection for bilateral 
hearing loss, gouty arthritis of the toes, and arthritis of 
the hip.

During the hearing before the undersigned member of the 
Board, the veteran's representative raised the issues of 
service connection for flat feet and hallux valgus.  Such 
claims are referred to the RO for appropriate action.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter referred to as the 
Court) held that the Board does not have jurisdiction to 
assign an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
in the first instance.  The Board is still obligated to seek 
out all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
laws and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.


FINDINGS OF FACT

1.  By a rating decision in April 1996, of which the veteran 
was informed by letter dated April 17, 1996, the RO denied 
entitlement to service connection for bilateral hearing loss, 
foot pain, right shoulder pain, bursitis of the left knee, 
and arthritis of the hip, and assigned a zero percent 
disability rating for gouty arthritis of the toes.

2.  On June 6, 1996, the RO issued a statement of the case 
(SOC) as to all issues identified on the cover page of this 
decision.

3.  In his VA Form 9, received by the RO in March 1997, the 
veteran discussed only the disorders involving his claim for 
service connection for hearing loss and arthritis of the 
right hip, and a higher rating for gout.

4.  In documents filed within one year after the notice of 
the April 1996 rating decision, the veteran failed to allege 
specific error of law or fact concerning claims of 
entitlement to an increased rating for foot pain, right 
shoulder pain, bursitis of the left knee, or arthritis of the 
left hip.

5.  The record contains no medical evidence that the veteran 
has current hearing loss disability in his left ear.

6.  The veteran has hearing loss disability in his right ear 
which he incurred during his active military service.

7.  The record contains no competent medical evidence or 
opinion that the veteran has current disability from 
arthritis of the right hip which he incurred during his 
active military service.

8.  The veteran's disability from gouty arthritis of the toes 
is manifested by one to two exacerbations per year of 
symptoms of pain and swelling, without symptom combinations 
productive of definite impairment of health or incapacitating 
exacerbations occurring three or more times per year.


CONCLUSIONS OF LAW

1.  The veteran has not met the requirements to perfect an 
appeal of the claims of entitlement to an increased rating 
for foot pain, right shoulder pain, bursitis of the left 
knee, and arthritis of the left hip.  38 U.S.C.A. § 7105(d) 
(West 1991); 38 C.F.R. § 20.202 (1998).

2.  The claim of entitlement to service connection for left 
ear hearing loss is not well grounded.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1137 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (1998).

3.  Service connection is warranted for left ear hearing 
loss.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).

4.  The claim of entitlement to service connection for 
arthritis of the right hip is not well grounded.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1137 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1998).

5.  The criteria for a rating of 20 percent for gouty 
arthritis of the toes have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 
4.40, 4.41, 4.45, 4.71a, Diagnostic Codes 5002, 5017 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Adequacy of Substantive Appeal

By a letter dated April 17, 1996, the RO informed the veteran 
of its April 1996 rating decision, in which it assigned a 
zero percent disability rating for gouty arthritis of the 
toes, and denied entitlement to service connection for 
hearing loss, foot pain, right shoulder pain, left knee 
bursitis, and arthritis of the hip.  In June 1996, the RO 
issued a SOC as to all issues identified on the cover page of 
this decision.  In his VA Form 9, received by the RO in March 
1997, the veteran referred only to his claimed hearing loss, 
gout, and right hip.  No other documents were submitted by 
the veteran or his representative within the year after the 
notice of the rating decision.

An appeal to the Board consists of a timely notice of 
disagreement, and a timely filed substantive appeal in 
response to the statement of the case.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 20.200 (1998).  The claimant has one 
year from the date of notification of a rating decision to 
file a notice of disagreement to initiate the appeal process.  
38 U.S.C.A. § 7105(b)(1).  In order to complete the appeal, a 
claimant must file a substantive appeal within 60 days of the 
mailing date of the statement of the case, or within the 
remaining time, if any, of the one year period beginning on 
the date of notification of the rating decision.  38 U.S.C.A. 
§ 7105 (West1 1991); 38 C.F.R. § 20.302(b) (1998).

The substantive appeal should set out specific arguments 
relating to errors of fact or law made by the agency of 
original jurisdiction in reaching the determination or 
determinations being appealed.  To the extent feasible, the 
argument should be related to the specific items in the SOC 
and any prior supplemental SOC.  The Board will construe such 
argument in a liberal manner for purposes of determining 
whether they raise issues on appeal, but the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination or determinations being 
appealed.  The Board will not presume that an appellant 
agrees with any statement of fact contained in an SOC or 
supplemental SOC which is not specifically contested.  Proper 
completion and filing of a substantive appeal are the last 
actions the appellant needs to take to perfect an appeal.  
38 C.F.R. § 20.202 (1998).  A decision as to the adequacy of 
allegations of error of fact or law in a substantive appeal 
will be made by the Board.  When the Board raises the issue 
of adequacy of the substantive appeal, the appellant and his 
representative, if any, will be given notice of the issue and 
a period of 60 days following the date on which such notice 
is mailed to present written argument or to request a hearing 
to present oral argument on the question.  The date of 
mailing of the notice will be presumed to be the same as the 
date of the letter of notification.  38 C.F.R. § 20.203 
(1998).

In a letter dated April 5, 1999, the Board informed the 
appellant that the substantive appeal received in March 1997 
did not allege specific errors of law or fact with respect to 
the issues of entitlement to service connection for foot 
pain, right shoulder pain, left knee bursitis, or arthritis 
of the left hip.  The Board informed the appellant that 
pursuant to 38 C.F.R. § 20.203 he was given 60 days from the 
date of the letter to present a written argument or to 
request a hearing to present oral arguments in support of his 
appeal of those issues.  No response was received from either 
the appellant or his representative.

To summarize, with respect to the issues of entitlement to 
service connection for foot pain, right shoulder pain, left 
knee bursitis, and arthritis of the left hip, the substantive 
appeal received in March 1997 does not contain allegations of 
error of fact or law as to such issues.  The appellant was so 
informed and given 60 days to present argument or request a 
hearing but did not respond.  The Board finds that no 
adequate substantive appeal has been timely filed with 
respect to those issues.  Accordingly, the Board lacks 
jurisdiction regarding the aforesaid issues.  The claims with 
respect to those issues are dismissed.

II.  Service Connection for Hearing Loss and Arthritis of the 
Right Hip

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  Also, 38 U.S.C.A. §§ 1101, 1110, 
1112, and provide that where a veteran has served 90 days or 
more during a period of war or after December 31, 1946, and 
develops certain chronic diseases to a degree of disability 
of 10 percent or more within one year of separation from such 
service, such disease shall be presumed to have been incurred 
in service.  The list of such diseases includes arthritis and 
is deemed to include sensorineural hearing loss.

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim which is meritorious on 
its own or is capable of substantiation.  See Murphy v. 
Derwinski, Vet. App. 78, 81 (1990).  The three elements of a 
well-grounded claim are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus between the in-service 
disease or injury and the current disability as provided by 
competent medical evidence.  See Caluza v. Brown, 7 Vet. App. 
498 (1995); see also 38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element, 
the kind of evidence to make a claim well grounded depends 
upon the types of issues presented by the claim.  Grottveit 
v. Derwinski, 5 Vet. App. 91, 92-93 (1993).  For some factual 
issues, such as the occurrence of an injury, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnosis, competent medical evidence is required.  
Id. At 93.

For the reasons discussed below, the Board finds that the 
veteran's claims of entitlement to service connection for 
left ear hearing loss and arthritis of the right hip are not 
well grounded.  Where a claim is not well grounded it is 
incomplete, and the Department of Veterans Affairs (VA) is 
obliged under 38 U.S.C.A. § 5103(a) to advise the claimant of 
the evidence needed to complete his application.  Robinette 
v. Brown, 8 Vet. App. 69, 77-80 (1995).  In this case, the RO 
informed the appellant of the necessary evidence in the 
claims form he completed, in its notice of rating decision 
dated in April 1996, and in the statement of the case.  The 
discussion below informs the veteran of the types of evidence 
lacking, and which he should submit for a well-grounded 
claim.  Unlike the situation in Robinette, in this case the 
veteran has not advised VA of the existence of any particular 
evidence which, if obtained, would render his claim well-
grounded.

A. Left Ear Hearing Loss


Under the provision of 38 C.F.R. § 3.385 (1998), impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies of 500, 1,000, 
2, 000, 3,000, or 4,000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.

During a VA audiological examination in December 1995, the 
veteran told the examiner that he had had difficulty hearing 
since 1978 after working in a ship's engine room since 1973.  
He complained of difficulty hearing the television and 
telephone conversation. 

On audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
25
55
LEFT
20
15
15
20
10

The pure tone threshold average in the right ear was 25 
decibels, with speech discrimination ability of 98 percent 
correct, and the pure tone threshold average in the left ear 
was 15 decibels, with speech discrimination ability of 96 
percent correct.  The audiologist reported that the veteran's 
hearing in his left ear was within normal limits.  The right 
ear had moderate, high frequency sensorineural hearing loss.

The veteran does not have current hearing loss disability in 
his left ear.  The puretone hearing thresholds at the 
pertinent frequencies are all below 26 decibels.  His speech 
recognition in the left ear is greater than 94 percent.  As 
the veteran does not have current hearing loss disability in 
his left ear, the first element of the Caluza analysis is not 
satisfied.  The Board concludes that the claim of entitlement 
to service connection for left ear hearing loss is not well 
grounded.

B.  Right Ear Hearing Loss

Initially, Board finds that the veteran's claim for right ear 
hearing loss is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  This conclusion is supported by 
findings that he has current hearing loss disability which 
was manifested on audiological testing conducted less than 
three months after his separation from service and by 
findings that he had right ear hearing loss during his active 
service.   The RO has assisted the veteran in all necessary 
matters, including seeking and securing all possible 
treatment records.  The Board is satisfied that all relevant 
facts which may be developed have been properly developed, 
and that no further assistance is required to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5107.

The veteran has current hearing loss disability in his right 
ear, as the puretone threshold at 4,000 Hertz is 55 decibels.  
Such hearing loss was demonstrated within several months of 
his separation from service.  Further, service medical 
records and the findings during the VA audiological 
examination indicate a history of exposure to loud noise.

Service medical records contain no indication that the 
veteran had right ear high frequency hearing loss at the time 
of his entry into active duty service.  A reference audiogram 
conducted in November 1977 showed the following puretone 
hearing thresholds in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
25
25
25
25
LEFT
35
2
15
15
15

Some of the subsequent audiological test results reported 
during the veteran's active military service are shown below:  






hert
z








righ
t




left


date
500
1000
2000
3000
4000
500
1000
2000
3000
4000
1/79
35
30
30
30
50
25
30
30
30
40
4/84
15
10
10
5
40
15
5
5
0
5
8/89
15
10
5
15
65
15
10
5
5
15
4/92
15
10
5
15
45
15
10
10
5
10
11/9
2
15
10
5
10
50
15
10
10
5
5
6/94
20
10
5
20
55
20
15
5
5
15
8/94
20
15
10
20
50
15
10
5
5
15

The foregoing audiological data tend to show that the veteran 
developed a high frequency hearing loss in his right ear 
during his active service.  The report of the veteran's 
medical examination for retirement, dated in July 1994, lists 
hearing loss among the reported diagnoses.  Based on the 
puretone audiogram results in August 1994, an examiner 
reported an impression of moderate sensorineural hearing loss 
at 4000 Hertz in the right ear.

In summary, the record contains no indication that the 
veteran had right ear high frequency hearing prior to his 
active service.  Service medical records document high 
frequency hearing loss in his right ear during his active 
service.  Right ear high frequency hearing loss was diagnosed 
during a VA audiological examination several months after the 
veteran's separation from service.  Based on a review of the 
entire record, the Board concludes that service connection 
for right ear high frequency sensorineural hearing loss is 
warranted.

C.  Arthritis of the Right Hip

Service medical records show that the veteran had frequent 
complaints of right hip pain in the later years of his 
service.  During treatment in November 1988, he denied a 
history of injury.  On examination, his gait was normal.  The 
hip was not tender.  There was full range of motion.  Forced 
compression of the pelvis was negative.  Hip extension, 
flexion and abduction were negative for pain or weakness.  
There was no sacroiliac joint pain.  The examiner noted an 
impression of mild mechanical arthritis.  Subsequently dated 
service medical records show that the veteran continued to 
have complaints of right hip pain.  However, examinations of 
the hip showed no clinical indications of pathology such as 
swelling, heat, or erythema.  Notes of an orthopedic 
examination dated in September 1989 indicate that an X-ray of 
the right hip was normal.  During an orthopedic consultation 
in September 1989, an examiner noted that the veteran's right 
hip had full range of motion when compared with the left hip.  
There was no swelling, tenderness to palpation, or pain with 
motion.  X-rays of the hip were normal.  The examiner 
reported an impression of degenerative joint disease of the 
lumbosacral spine with referred pain to the hip without 
evidence of hip disease.  When examined in March 1991, the 
veteran again had complaints of right hip pain.  The hip had 
full range of motion.  There was no pain with squatting, 
bending, or duck walking except for suprapelvic discomfort on 
the right flank.  The examiner reported an impression of 
muscular strain of the right hip.  Treatment notes dated in 
June 1991 indicate that an examiner diagnosed the veteran's 
complaints of right hip pain as chronic right low back pain.  
In August 1991, it was noted that a magnetic resonance 
imaging (MRI) revealed degenerative disc disease at the level 
of the fourth and fifth lumbar vertebrae (L4-5) and the fifth 
lumbar and first sacral vertebrae (L5-S1).  The veteran was 
seen in a rheumatology clinic in November 1992 for evaluation 
of polyarticular joint pain, low back pain with radiation 
into the right hip area, and a past history of gout.  The 
veteran complained of migratory joint pain involving the 
small joints of the hands, shoulders, and knees, without 
associated redness, heat or swelling.  He gave a history of 
intermittent low back pain with diffuse radiating pain into 
the right gluteal and hip areas.  The examiner reported that 
a review of systems was negative of any features strongly 
suggestive of a systemic rheumatic disease.  Other than 
tenderness to palpation in the left hand, the entire 
peripheral joint examination was unremarkable.  There was no 
evidence of rheumatoid nodules or gouty tophi.  Laboratory 
results, including sedation rate, rheumatoid factor, and 
antinuclear antibody were normal.  A review of radiographic 
studies revealed no significant evidence of inflammatory 
arthritis or erosive arthropathy.  The rheumatologist 
described the August 1991 MRI findings of degenerative 
disease at L4-5 and L5-S1 as very mild and clinically 
insignificant.  The rheumatologist listed the following 
impressions:  Nonspecific arthralgias with no evidence to 
strongly suggest an inflammatory joint disease; chronic, 
recurrent, mechanical low back pain with no evidence to 
strongly suggest an inflammatory sacroiliitis or spondylitis; 
and history of hyperuricemia and recurrent acute gout.

In the report of the November 1995 VA general medical 
examination, the examiner did not report that the veteran had 
complaints related to his right hip.  The veteran's reported 
complaints included low back pain and right shoulder pain.  
On examination, there was no evidence of atrophy or fixed 
deformity in any limbs.  The reported diagnoses did not 
included any disorder of the right hip.

A review of the entire record yields no evidence that the 
veteran has current disability from a right hip disorder, nor 
any competent medical evidence or opinion that the claimed 
right hip disorder is related to the complaints of hip pain 
for which the veteran was treated during his active military 
service.  Further, it appears from the service medical 
records that the veteran's complaints of hip pain were 
related to a low back disorder rather than a hip disorder.  
The Board finds that the record contains no competent medical 
evidence which relates any current disability from a right 
hip disorder to any disease or injury incurred during the 
veteran's active military service.  The Board concludes that 
the claim for service connection for arthritis of the right 
hip is not well grounded.

III.  Increased Rating for Gouty Arthritis of the Toes

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected disability 
from gouty arthritis of the toes within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  When a claimant is 
awarded service connection for a disability and subsequently 
appeals the RO's initial assignment of a rating for that 
disability, the claim continues to be well grounded as long 
as the rating schedule provides for a higher rating and the 
claim remains open.  Shipwash v. Brown, 8 Vet. App. 218 
(1995).

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Although VA must consider the entire record, the 
most pertinent evidence, because of effective date law and 
regulations, is created in proximity to the recent claim.  
38 U.S.C.A. § 5110 (West 1991).

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  It is 
essential, both in the examination and in the evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1 (1998).

Service medical records show that the veteran was diagnosed 
to have gout of the right great toe in August 1990.  In early 
September 1990, he told an examiner that the right foot 
symptoms had worsened.  An examiner noted that there was 
edema, but no erythema.  The skin temperature was within 
normal limits.  When examined a week later, the veteran 
reported that the toe was feeling better but he still had 
some pain with walking.  On examination, there was no redness 
or edema in the right great toe.  There was tenderness in the 
interphalangeal joint and tenderness with active and passive 
flexion of the joint.  The impression was probable gout of 
the right great toe, improving.  The veteran had a recurrence 
of inflammation in the right great toe in October 1990.  On 
examination the toe was red, tender, and painful with flexion 
of the interphalangeal joint.  The impression was acute gouty 
arthritis.  As noted above, a rheumatologist listed among his 
impression from a November 1992 consultation mild 
hyperuricemia and recurrent acute gout.

The veteran was granted service connection for gouty 
arthritis of the toes by the RO's April 1996 rating decision.  
The associated disability was rated zero percent disabling 
pursuant to Diagnostic Code 5017.  Pursuant to that 
diagnostic code, gout is rated as rheumatoid arthritis 
utilizing diagnostic Code 5002.  Under Diagnostic Code 5002, 
rheumatoid arthritis (atrophic) as an active process will be 
rated as 100 percent disabling with constitutional 
manifestations associated with active joint involvement, 
totally incapacitating.  The disability will be rated at 60 
percent where less than the criteria for 100 percent but with 
weight loss and anemia productive of severe impairment of 
health or severely incapacitating exacerbations occurring 4 
or more times a year or a lesser number over prolonged 
periods.  A 40 percent rating requires symptom combinations 
productive of definite impairment of health objectively 
supported by examination findings or incapacitating 
exacerbations occurring 3 or more times a year.  If there are 
one or two exacerbations a year in a well-established 
diagnosis, the rating will be 20 percent. 38 C.F.R. Part 4, 
Code 5002 (1998).

The evidence in the record does not show that the veteran has 
symptom combinations productive of definite impairment of 
health.  The report of the November 1995 general medical 
examination does not indicate that the veteran had complaints 
associated with gouty arthritis of the toes.  On examination, 
his gait was normal.  The examiner reported no abnormal 
findings concerning the lymphatic and hemic systems.  There 
was no deformity in the lower extremities.  No diagnosis 
pertinent to gouty arthritis of the toes was reported.

The veteran testified in December 1998 that he had four to 
five episodes per year of gout in his toes.  According to 
him, the episodes were four to five days in duration and 
caused him to miss work.  He reported that he had been 
treated for gout at a VA medical center and was currently 
taking medication for gout.

Records of VA outpatient treatment dated from November 1995 
to March 1997 show treatment on two occasions for acute gout 
involving the veteran's toes.  Treatment notes dated in 
August 1996 show that the veteran was given Colchicine for a 
flare-up of gout.  The examiner noted that the veteran had 
three to five attacks of gout per year.  Examination showed 
tenderness to palpation of the left great toe.  There was no 
erythema or significant swelling.  The examiner noted an 
impression of resolving gouty flare.  In February 1997, the 
veteran complained of a gout flare-up in his left great toe.  
He told an examiner that he had gout attacks approximately 
three to four times per year.  The most recent previous 
attack had been two months before.  On examination, the 
veteran was observed to limp slightly.  His left foot had 
erythema, with a swollen distal interphalangeal joint in the 
first toe.  An examiner noted an impression of acute gout, 
noting that serology done in January 1997 showed uric acid 
was in the high normal range.

A review of the entire record indicates that the veteran has 
documented attacks or flare-ups of gout involving his great 
toes at least one to two times per year.  The Board concludes 
that the evidence supports a schedular rating of 20 percent 
under Diagnostic Code 5002.

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestation and the effect the disability 
may have on the earning capacity of the veteran.  38 C. F. R. 
§§  4.1, 4.2, 4.41 (1998).  The Board has also considered the 
provisions of 38 C.F.R. §  4.7, which provide for assignment 
of the next higher evaluation where the disability picture 
more closely approximates the criteria for the next higher 
evaluations.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  In the absence of medical evidence 
that the veteran has symptom combinations productive of 
definite impairment  of health or evidence of incapacitating 
exacerbations occurring three or more times per year, the 
veteran's disability picture from gouty arthritis of the 
toes, as discussed above, does not approximate the criteria 
for the next higher schedular evaluation of 40 percent.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (1998).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate.  A 20 percent evaluation 
contemplates one or two exacerbations a year in a well-
established diagnosis.  Higher ratings are provided, up to 
100 percent, for more severe manifestations, but the medical 
evidence in this case does not show the manifestations which 
would support such higher ratings.

Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required hospitalization or frequent treatment for his gouty 
arthritis of his toes.  Nor is it shown that the associated 
disability otherwise so markedly interferes with his 
employment as to render impractical the application of 
regular schedular standards.  Rather, for the reasons noted 
above, the Board concludes that the impairment resulting from 
gouty arthritis of the toes is adequately compensated by the 
20 percent schedular evaluation.  Therefore, extraschedular 
consideration under 38 C.F.R. § 3.321(b) is not warranted in 
this case.


ORDER

The claims of entitlement to service connection for foot 
pain, right shoulder pain, bursitis of the left knee, and 
arthritis of the left hip are dismissed.

Entitlement to service connection for left ear hearing loss 
and arthritis of the right hip is denied.

Entitlement to service connection for right ear hearing loss 
is granted.

An increased rating of 20 percent for gouty arthritis of the 
toes is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 

